Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:

The examiner suggests the following changes to conform to USPTO standard practice and guidelines:
Page 1, line 11, remove the recitation of “claim 1”;
Page 1, line 15, remove the recitation of “claim 29”;
Page 1, line 16, remove the recitation of “claim 30”;
Page 5, line 25, remove the recitation of “claim 1”;
Page 5, line 28, remove the recitation of “claim 29”; and
Page 6, line 2, remove the recitation of “claim 30”;

Appropriate correction is required.
Claim Objections
Claims 1-31 are objected to because of the following informalities: 

Claim 1, line 7, the examiner suggests rewriting “the polarization” to --a polarization-- to avoid an antecedent issue. 

Claim 1, line 15, the examiner suggests inserting --the-- before the recitation of “waves” to avoid an antecedent issue.

Claim 1, lines 15-16, the examiner suggests rewriting “a waveguide twist section and a waveguide structure or a waveguide flange and/or between a waveguide twist section” to --the waveguide the waveguide structure or the waveguide flange and/or between the waveguide twist section--.

Claim 1, line 27, the examiner suggests rewiring “it is” to --the transition arrangement-- to provide a more proper description.

Claim 1, line 32, the examiner suggests rewriting “a waveguide” to --the waveguide” to avoid an antecedent issue.

Claims 2-28, the examiner suggests rewriting “A transition arrangement” to --The transition arrangement-- to avoid an antecedent issue. 

Claim 2, line 3, the examiner suggests rewiring “it is” to --the transition arrangement-- to provide a more proper description.

Claim 2, line 4, the examiner suggests rewriting “a waveguide twist” to --the waveguide twist-- to avoid an antecedent issue. 

Claim 2, line 4, the examiner suggests rewriting “an arbitrary rotation angle” to --the arbitrary rotation angel-- to avoid an antecedent issue. 

Claim 3, line 4, the examiner suggests rewriting “the wavelength in the media” to --a wavelength in a media-- to avoid antecedent issues. 

Claim 3, line 5, the examiner suggests rewriting “the pins” to --the protruding elements-- to provide consistency in the claim language. 


Claim 4, line 4, the examiner suggests rewriting “the wide or long sides” to --a wide or long sides-- to avoid an antecedent issue. 

	Claim 5, line 5, the examiner suggests rewriting “the narrow or short sides” to --a narrow or short sides-- to avoid an antecedent issue. 

	Claim 6, line 5, the examiner suggests rewriting “the height” to --a height-- to avoid an antecedent issue. 

	Claim 7, line 4, the examiner suggests inserting --the-- before the recitation of “wide side wing sections” to avoid an antecedent issue. 

	Claim 7, line 8, the examiner suggests rewriting “the centre operation frequency” to --a center operation frequency-- to avoid an antecedent issue and to provide a more proper description.

	Claim 8, line 4, the examiner suggests inserting --the-- before the recitation of “narrow side wing sections” to avoid an antecedent issue.
Claim 9, line 9, the examiner suggests rewriting “the centre operation frequency” to --a center operation frequency-- to avoid an antecedent issue and to provide a more proper description.

	Claim 11, line 4, the examiner suggests rewriting “the thickness” to --a thickness-- to avoid an antecedent issue.

the waveguide  flange-- to avoid an antecedent issue. 

	Claim 15, lines 4-5, the examiner suggests rewriting “a plurality of protruding elements” to --the plurality of protruding elements-- to avoid an antecedent issue.

	Claim 18, lines 5-6, the examiner suggests rewriting “a waveguide twist section and a waveguide structure or a waveguide flange” to --the waveguide twist section and the waveguide structure or the waveguide flange-- to avoid an antecedent issue. 

Claims 19 and 26, line 4 of each claim; and claims 20, 21, 27 and 28, line 3 of each claim: the examiner suggests rewiring “it comprises” to --the transition arrangement comprises-- to provide a more proper description.

Claim 29, line 3, the examiner suggests inserting --the-- before the recitation of “transition arrangements” to avoid an antecedent issue.

Claim 30, line 5, the examiner suggests rewriting “a transition arrangement” to --the transition arrangement-- to avoid an antecedent issue. 

Claim 31, line 1, the examiner suggests rewriting “A rotary joint” to --The rotary joint-- to avoid an antecedent issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11, line 7, note that the recitation of “λ” causes ambiguity in the claim since λ is not proper defined. For the purpose of examination the examiner will interpret that λ is defined by the wave passing through the transition arrangement. 

 Claim 17, lines 4-5, note that the recitation of “one to four, or more, particularly one, two or three, rows around the waveguide opening” causes ambiguity in the claim because it is unclear if “particularly” limits the claim to the “one, two or three rows” alternative. Clarification is required. For the purpose of examination, the examiner will interprets that the plurality of protruding elements are disposed in a row or in rows.

Claim 18, last two lines therein, note that even in light of the specification, it is unclear as to how the protruding elements are disposed in a “set off position” (i.e. does “set off position” mean that the protruding elements on adjacent twist sections merely not aligned with one another?). Clarification is required. For the purpose of examination, the examiner will interpret that the protruding elements on adjacent twist sections are not aligned with one another. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 11, 13-19, 22, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun and et al. (NPL “Real Time Rotatable Waveguide Twist Using Contactless Stacked Air-Gapped Waveguides”, Cited by Applicant). 

In regards to claims 1, 2, 17, 19, 22, 26, 27 and 29, Sun et al. teaches in Annotated Figure 1 below a transition arrangement for interconnection of waveguide structures comprising the following:
A waveguide twist section arrangement comprising seven waveguide twist sections (Annotated Elements A) to twist/pass a desired wave through a respective air gap/cavity;
Each of the waveguide twist sections comprises a surface having a plurality of periodic protruding elements (Annotated Element B) disposed in rows;
Based on the abstract, the interconnection of the waveguide twist section arrangement and the waveguide strictures is done through a contactless connection which allows for a rotation angle of up to +90 degrees determined by the twist sections (i.e. sum of the angles of the twist sections); and
Although not explicitly stated, it is inherent that the periodic protruding elements will necessarily form a compensating capacitance to compensate for inductance introduced at the twist section interface.
In regards to claim 3, based on Section III, Paragraph 2, each of the air gaps in the twist section has a portion which is smaller than a λ/4, λ being defined by a wavelength of the signal around the protruding elements. 
In regards to claim 11, based on Figure 1, a thickness of each of the waveguide twist sections is defined by a length of the producing elements.
In regards to claims 13 and 14, based on the abstract, the waveguide twists sections are releasable connected to one another (i.e. not bolted together, merely stacked in a support housing).  
In regards to claim 15, based on Figure 1, each of the plurality of protruding elements have a square-shaped cross-section. 
In regards to claim 16, based on Section III, Paragraph 2, the protruding elements are arranged to pass through a desired frequency band.
claim 18, based on Figure 1 and Abstract, the protruding elements on adjacent twist sections are similar to each other (i.e. same height/length), but are offset/shifted from one another to provide the desired signal twist.

    PNG
    media_image1.png
    723
    1203
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 4-10, 12, 20, 21, 23-25, 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Sun et al. as disclosed above. However Sun et al. does not teach: in regards to claims 4 or 5, wherein a metal rim/ride/wing is provide in air gaps a waveguide twist section; in regards to claim 12, wherein at least one of the waveguide twist section comprises an alignment pin, which is arranged to be aligned with respect to an interconnection waveguide twist section or waveguide flange; in regards to claim 20, wherein the waveguide twist sections form an angle of about +/- 45 degrees with the first and second waveguides; in regards to claim 21, wherein the waveguide twist +/- 22.5 degrees with the first and second waveguides; in regards to claims 23-25 and 28, wherein one of the twist section comprises protruding elements on two sides; and in regards to claim 30, wherein the transition arrangement comprises a number of gears sets with engagement elements. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claims 4 or 30, claims 6-10 and 31 have also been determined to be novel and non-obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lange (US2011/0133863 A1) teaches in Figure 4A a waveguide polarizer comprising a plurality of protruding elements (431 and 432). 
Moeller et al. (USPAT 3,024,463) teaches in Figure 3 a waveguide polarizer which uses gears (21) to rotate a polarization of a wave. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843